

Exhibit 10.4



PREPARED BY AND AFTER
RECORDING RETURN TO:Sheppard, Mullin, Richter &
Hampton LLP
650 Town Center Dr., 4th Floor
Costa Mesa, CA 92626
Attn: Daniel P. Mallet(For Recorder's Use Only)

CONSTRUCTION MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING


KBSIII 500 WEST MADISON, LLC,
a Delaware limited liability company, as mortgagor
(Borrower)
to
U.S. BANK NATIONAL ASSOCIATION, in its capacity as Administrative Agent, as
mortgagee
(Administrative Agent)


Dated:    November 2, 2020
Location:    Cook County, Illinois


ATTENTION: COUNTY RECORDER - THIS MORTGAGE COVERS GOODS THAT ARE OR ARE TO
BECOME FIXTURES ON THE REAL PROPERTY DESCRIBED HEREIN AND IS TO BE FILED FOR
RECORD IN THE RECORDS WHERE MORTGAGES ON REAL ESTATE ARE RECORDED. ADDITIONALLY,
THIS MORTGAGE SHOULD BE APPROPRIATELY INDEXED, NOT ONLY AS A MORTGAGE, BUT ALSO
AS A FIXTURE FILING COVERING GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE
REAL PROPERTY DESCRIBED HEREIN. THE MAILING ADDRESSES OF THE MORTGAGOR (DEBTOR)
AND MORTGAGEE (SECURED PARTY) ARE SET FORTH IN THIS MORTGAGE.
    

SMRH:4842-8642-7337.7Accenture Tower - Mortgage,0YWK-314211





--------------------------------------------------------------------------------



CONSTRUCTION MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING
THIS CONSTRUCTION MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING (this “Security Instrument”) is made as of this 2nd day of
November, 2020, by KBSIII 500 WEST MADISON, LLC, a Delaware limited liability
company, having its principal place of business at c/o KBS Capital Advisors LLC,
800 Newport Center Drive, Suite 700, Newport Beach, California 92660, Attention:
Dan Park, as mortgagor (“Borrower”) for the benefit of U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as a “Lender” and as
“Administrative Agent” for the “Lenders” under the Loan Agreement (as
hereinafter defined), in such capacity, together with is successors and assigns,
“Administrative Agent”, as mortgagee, having an address at 4100 Newport Place,
Suite 900, Newport Beach, California 92660.
W I T N E S S E T H:
WHEREAS, pursuant to that certain Revolving and Term Loan Agreement dated as of
the date hereof among Borrower, the Lenders from time to time party thereto and
Administrative Agent (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”), the
Lenders have agreed to make certain advances from time to time to Borrower in
the maximum aggregate principal amount of THREE HUNDRED SEVENTY-FIVE MILLION AND
NO/100 DOLLARS ($375,000,000.00) (the “Loan”) and evidenced by one or more
promissory notes made by Borrower and delivered to the Lenders (as the same may
be amended, restated, replaced, extended, renewed, supplemented or otherwise
modified from time to time, collectively, the “Notes”);
WHEREAS, Borrower desires to secure the payment of the Loan, including the
payment of all obligations and liabilities of Borrower to any Swap Counterparty
under any Lender-Provided Swap Transaction (the “Lender-Provided Swap
Obligations”), Fees and other costs, expenses, fees and interest relating to the
Loan, and the other obligations of Borrower under the Loan Documents (as
hereinafter defined) and the performance of all of its obligations under the
Notes, the Loan Agreement and the other Loan Documents (all hereinafter referred
to collectively as the “Debt”); and
WHEREAS, this Security Instrument is given pursuant to the Loan Agreement and
secures the payment, fulfillment, and performance by Borrower of its obligations
thereunder and under the other Loan Documents, and each and every term and
provision of the Loan Agreement and the Notes, including the rights, remedies,
obligations, covenants, conditions, agreements, indemnities, representations and
warranties of the parties therein, are hereby incorporated by reference herein
as though set forth in full and will be considered a part of this Security
Instrument (the Loan Agreement, the Notes, this Security Instrument, and all
other documents evidencing or securing the Debt or delivered in connection with
the making of the Loan (but expressly excluding the Indemnity and the
Guaranties), together with all amendments, restatements, replacements,
extensions, renewals, supplements or other modifications of any of the
foregoing, are hereinafter referred to collectively as the “Loan Documents”).
For avoidance of doubt, the Indemnity and the Guaranties shall not constitute
“Loan Documents” as such term

SMRH:4842-8642-7337.7
-1-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



is defined herein, and neither the Indemnity nor any of the Guaranties is
secured by this Security Instrument.
NOW THEREFORE, in consideration of the making of the Loan by the Lenders and the
covenants, agreements, representations and warranties set forth in this Security
Instrument:
Article 1 - GRANTS OF SECURITY
Section 1.1    PROPERTY MORTGAGED. In consideration of the indebtedness herein
recited and as security for payment and performance of the payment of both
principal and interest and the other obligations set forth below, Borrower has
granted, conveyed, bargained, sold, alienated, enfeoffed, released, confirmed,
transferred, pledged, warranted and mortgaged, and by these presents does hereby
grant, convey, bargain, sell, alien, enfeoff, release, confirm, transfer,
pledge, warrant and mortgage unto Administrative Agent, for the benefit of
Administrative Agent and the Lenders, and grant a security interest to
Administrative Agent, for the benefit of Administrative Agent and the Lenders,
under and subject to the terms and conditions hereinafter set forth in, the
following property, rights, interests and estates now owned, or hereafter
acquired by Borrower (collectively, the “Property”):
(a)Land. All right, title and interest, whether fee, leasehold or otherwise, in
and to the real property described in Exhibit A attached hereto and made a part
hereof (the “Land”);
(b)Additional Land. All additional lands, estates and development rights
hereafter acquired by Borrower for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Security Instrument;
(c)Improvements. The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter erected or located on the Land (collectively, the “Improvements”);
(d)Easements. All easements, rights-of-way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, air rights and development rights, and all estates, rights,
titles, interests, privileges, liberties, servitudes, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way now or hereafter
belonging, relating or pertaining to the Land and the Improvements and the
reversion and reversions, remainder and remainders, and all land lying in the
bed of any street, road or avenue, opened or proposed, in front of or adjoining
the Land, to the center line thereof and all the estates, rights, titles,
interests, dower and rights of dower, curtesy and rights of curtesy, property,
possession, claim and demand whatsoever, both at law and in equity, of Borrower
of, in and to the Land and the Improvements and every part and parcel thereof,
with the appurtenances thereto;
(e)Equipment. All “equipment,” as such term is defined in Article 9 of the
Uniform Commercial Code (as hereinafter defined), now owned or hereafter
acquired by Borrower, which is used at or in connection with the Improvements or
the Land or is or will be located thereon or therein (including any Stored
Materials wherever located, all machinery, equipment, furnishings, and
electronic data-processing and other office equipment now owned or hereafter
acquired by

SMRH:4842-8642-7337.7
-2-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



Borrower and any and all additions, substitutions and replacements of any of the
foregoing), together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto (collectively, the
“Equipment”);
(f)Fixtures. All Equipment now owned, or the ownership of which is hereafter
acquired, by Borrower which is so related to the Land and Improvements forming
part of the Property that it is deemed fixtures or real property under the law
of the particular state in which the Equipment is located, including all
building or construction materials intended for construction, reconstruction,
alteration or repair of or installation on the Property, construction equipment,
appliances, machinery, plant equipment, fittings, apparatuses, fixtures and
other items now or hereafter attached to, installed in or used in connection
with (temporarily or permanently) any of the Improvements or the Land, including
engines, devices for the operation of pumps, pipes, plumbing, cleaning, call and
sprinkler systems, fire extinguishing apparatuses and equipment, heating,
ventilating, plumbing, laundry, incinerating, electrical, air conditioning and
air cooling equipment and systems, gas and electric machinery, appurtenances and
equipment, pollution control equipment, security systems, disposals,
dishwashers, refrigerators and ranges, recreational equipment and facilities of
all kinds, and water, gas, electrical, storm and sanitary sewer facilities,
utility lines and equipment (whether owned individually or jointly with others,
and, if owned jointly, to the extent of Borrower’s interest therein) and all
other utilities whether or not situated in easements, all water tanks, water
supply, water power sites, fuel stations, fuel tanks, fuel supply, and all other
structures, together with all accessions, appurtenances, additions,
replacements, betterments and substitutions for any of the foregoing and the
proceeds thereof (collectively, the “Fixtures”);
(g)Personal Property. All personal property of Borrower which Borrower now or
hereafter owns or in which Borrower now or hereafter acquires an interest or
right, including without limitation, all furniture, furnishings, objects of art,
machinery, goods, tools, supplies, appliances, general intangibles, contract
rights, accounts, accounts receivable, franchises, licenses, certificates and
permits, and all other personal property of any kind or character whatsoever (as
defined in and subject to the provisions of the Uniform Commercial Code as
hereinafter defined), other than Fixtures, wherever located (including Stored
Materials located off-site), including without limitation all such personal
property which is used at or in connection with, or located within or about, the
Land and the Improvements, or used or which it is contemplated will be used at
or in connection with the development or construction of the Improvements
together with all accessories, replacements and substitutions thereto or
therefor and the proceeds thereof (collectively, the “Personal Property”), and
the right, title and interest of Borrower in and to any of the Personal Property
which may be subject to any security interests, as defined in the Uniform
Commercial Code, as adopted and enacted by the state, states, commonwealth or
commonwealths where any of the Property is located (as amended from time to
time, the “Uniform Commercial Code”), superior in lien to the lien of this
Security Instrument and all proceeds and products of the above.  Borrower
represents, warrants and covenants that the Personal Property is not used or
bought for personal, family or household purposes;
(h)Leases and Rents. All leasehold estate, right, title and interest of Borrower
in and to all leases, subleases, subsubleases, lettings, licenses, concessions
or other agreements (whether

SMRH:4842-8642-7337.7
-3-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



written or oral) pursuant to which any Person is granted a possessory interest
in, or right to use or occupy all or any portion of the Land and the
Improvements, and every modification, amendment or other agreement relating to
such leases, subleases, subsubleases, or other agreements entered into in
connection with such leases, subleases, subsubleases, or other agreements and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto,
heretofore or hereafter entered into, whether before or after the filing by or
against Borrower of any petition for relief under 11 U.S.C. §101 et seq., as the
same may be amended from time to time (the “Bankruptcy Code”) (collectively, the
“Leases”) and all right, title and interest of Borrower, its successors and
assigns therein and thereunder, including all cash, letters of credit or
securities deposited thereunder to secure the performance by the lessees of
their obligations thereunder and all rents, additional rents, rent equivalents,
moneys payable as damages or in lieu of rent or rent equivalents, royalties
(including all oil and gas or other mineral royalties and bonuses), income,
receivables, receipts, revenues, deposits (including security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or its agents or employees from any and all
sources arising from or attributable to the Property, including all receivables,
customer obligations, installment payment obligations and other obligations now
existing or hereafter arising or created out of the sale, lease, sublease,
license, concession or other grant of the right of the use and occupancy of
property or rendering of services by Borrower or Property Manager and proceeds,
if any, from business interruption or other loss of income insurance whether
paid or accruing before or after the filing by or against Borrower of any
petition for relief under the Bankruptcy Code (collectively, the “Rents”) and
all proceeds from the sale or other disposition of the Leases and the right to
receive and apply the Rents to the payment of the Obligations (as hereinafter
defined);
(i)Condemnation Awards. All awards or payments (including any administrative
fees or attorneys’ fees), including interest thereon, which may heretofore and
hereafter be made with respect to the Property, whether from the exercise of the
right of eminent domain (including any transfer made in lieu of or in
anticipation of the exercise of the right), or for a change of grade, or for any
other injury to or decrease in the value of the Property;
(j)Insurance Proceeds. All proceeds (including any administrative fees or
attorneys’ fees) in respect of the Property under any insurance policies
covering the Property, including the right to receive and apply the proceeds of
any insurance, judgments, or settlements made in lieu thereof, for damage to the
Property;
(k)Tax Certiorari. All refunds, rebates or credits in connection with reduction
in real estate taxes and assessments charged against the Property as a result of
tax certiorari or any applications or proceedings for reduction;
(l)Rights. The right, in the name and on behalf of Borrower, to appear in and
defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Administrative
Agent in the Property;
(m)Agreements. All agreements, contracts, certificates, instruments, franchises,
permits, licenses, plans, specifications and other documents, now or hereafter
entered into, and

SMRH:4842-8642-7337.7
-4-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



all rights therein and thereto, respecting or pertaining to the use, occupation,
construction, management or operation of the Land and any part thereof and any
Improvements or respecting any business or activity conducted on the Land and
any part thereof and all right, title and interest of Borrower therein and
thereunder, including the right, upon the happening of any default hereunder, to
receive and collect any sums payable to Borrower thereunder;
(n)Trademarks. All tradenames, trademarks, servicemarks, logos, copyrights,
goodwill, books and records and all other general intangibles relating to or
used in connection with the operation of the Property;
(o)Accounts. All reserves, escrows and deposit accounts maintained by Borrower
with respect to the Property, including all accounts established or maintained
pursuant to the Loan Documents; together with all deposits or wire transfers
made to such accounts and all cash, checks, drafts, certificates, securities,
investment property, financial assets, instruments and other property held
therein from time to time and all proceeds, products, distributions or dividends
or substitutions thereon and thereof;
(p)Swaps. All of Borrower’s present and future rights, titles and interests, but
not its obligations, duties or liabilities for any breach, in, under and to all
Swaps, any and all amounts received by Borrower in connection therewith or to
which Borrower is entitled thereunder, and all proceeds of the foregoing
including all “accounts”, “chattel paper”, “general intangibles” and “investment
property” (as such terms are defined in the Uniform Commercial Code as from time
to time in effect) constituting or relating to the foregoing;
(q)Proceeds. All proceeds of any of the foregoing, including, without
limitation, proceeds of insurance and condemnation awards, whether cash,
liquidation or other claims or otherwise; and
(r)Greater Estate. All right, title and interest of Borrower now owned or
hereafter acquired by Borrower in and to any greater estate in the Land or the
Improvements; and
(s)Other Rights. Any and all other rights of Borrower in and to the items set
forth in Subsections (a) through (r) above.
AND without limiting any of the other provisions of this Security Instrument, to
the extent permitted by applicable law, Borrower expressly grants to
Administrative Agent, as secured party, for the benefit of Administrative Agent
and the Lenders, a security interest in the portion of the Property which is or
may be subject to the provisions of the Uniform Commercial Code which are
applicable to secured transactions, to secure the payment and performance of the
Obligations, including but not limited to the Debt; it being understood and
agreed that the Improvements and Fixtures are part and parcel of the Land (the
Land, the Improvements and the Fixtures are collectively referred to as the
“Real Property”) appropriated to the use thereof and, whether affixed or annexed
to the Real Property or not, will for the purposes of this Security Instrument
be deemed conclusively to be real estate and mortgaged hereby.
Section 1.2    ASSIGNMENT OF RENTS. Borrower hereby absolutely and
unconditionally assigns to Administrative Agent, for the benefit of
Administrative Agent and the Lenders, all of Borrower’s right, title and
interest in and to all current and future Leases and Rents; it being

SMRH:4842-8642-7337.7
-5-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



intended by Borrower that this assignment constitutes a present, absolute
assignment and not an assignment for additional security only. Nevertheless,
subject to the terms of Section 7.1(h) of this Security Instrument,
Administrative Agent grants to Borrower a revocable license to collect, receive,
use and enjoy the Rents. Borrower will hold the Rents, or a portion thereof
sufficient to discharge all current sums due on the Obligations, for use in the
payment of such sums.
Section 1.3    SECURITY AGREEMENT. This Security Instrument is both a real
property mortgage and a “security agreement” within the meaning of the Uniform
Commercial Code. The Property includes both real and personal property and all
other rights and interests, whether tangible or intangible in nature, of
Borrower in the Property. By executing and delivering this Security Instrument,
Borrower hereby grants to Administrative Agent, for the benefit of
Administrative Agent and the Lenders, as security for the Obligations, a
security interest in the Fixtures, the Equipment, the Personal Property and
other property constituting the Property to the full extent that the Fixtures,
the Equipment, the Personal Property and such other property may be subject to
the Uniform Commercial Code (said portion of the Property so subject to the
Uniform Commercial Code being called the “Collateral”). If an Event of Default
occurs, Administrative Agent, in addition to any other rights and remedies which
it may have, will have and may exercise immediately and without demand, any and
all rights and remedies granted to a secured party upon default under the
Uniform Commercial Code, including, without limiting the generality of the
foregoing, the right to take possession of the Collateral or any part thereof,
and to take such other measures as Administrative Agent may deem necessary for
the care, protection and preservation of the Collateral. Upon request or demand
of Administrative Agent after the occurrence, and during the continuance of an
Event of Default, Borrower will, at its expense, assemble the Collateral and
make it available to Administrative Agent at a convenient place (at the Land if
tangible property) acceptable to Administrative Agent. Borrower will pay to
Administrative Agent on demand any and all expenses, including legal expenses
and attorneys’ fees, incurred or paid by Administrative Agent in protecting its
interest in the Collateral and in enforcing its rights hereunder with respect to
the Collateral after the occurrence and during the continuance of an Event of
Default. Any notice of sale, disposition or other intended action by
Administrative Agent with respect to the Collateral sent to Borrower in
accordance with the provisions hereof at least 10 Business Days prior to such
action, will, except as otherwise provided by applicable law, constitute
reasonable notice to Borrower. The proceeds of any disposition of the
Collateral, or any part thereof, may, except as otherwise required by applicable
law, be applied by Administrative Agent to the payment of the Obligations in
such priority and proportions as Administrative Agent in its discretion deems
proper. The principal place of business of Borrower (Debtor) is as set forth on
page one hereof and the address of Administrative Agent (Secured Party) is as
set forth on page one hereof.
Section 1.4    FIXTURE FILING. Certain of the Property is or will become
“fixtures” (as that term is defined in the Uniform Commercial Code) on the Land,
described or referred to in this Security Instrument, and this Security
Instrument, upon being filed for record in the real estate records of the city
or county wherein such fixtures are situated, will operate also as a financing
statement naming Borrower as Debtor and Administrative Agent as Secured Party
filed as a fixture filing in accordance with the applicable provisions of said
Uniform Commercial Code upon such of the Property that is or may become
fixtures.



SMRH:4842-8642-7337.7
-6-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



Section 1.5    PLEDGES OF MONIES HELD. Borrower hereby pledges to Administrative
Agent, for the benefit of Administrative Agent and the Lenders, any and all
monies now or hereafter held by Administrative Agent or on behalf of
Administrative Agent in connection with the Loan, including the Net Proceeds,
and any sums deposited in the Required Accounts, as additional security for the
Obligations until expended or applied as provided in this Security Instrument or
the Loan Agreement.
CONDITIONS TO GRANT
TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Administrative Agent and its successors and assigns, forever;
PROVIDED, HOWEVER, this grant is made upon the express condition that, if
Borrower pays to Administrative Agent the Obligations at the time and in the
manner provided in the Loan Documents, and performs the Obligations in the time
and manner set forth in the Loan Documents and complies with each and every
covenant and condition set forth herein and in the other Loan Documents, the
estate hereby granted will cease, terminate and be void; provided, however, that
Borrower’s obligation to indemnify and hold harmless Administrative Agent
pursuant to the provisions hereof will survive any such payment or release.
Article 2 - DEBT AND OBLIGATIONS SECURED
Section 2.1    DEBT. This Security Instrument and the grants, assignments and
transfers made in Article 1 are given for the purpose of securing the Debt which
includes, but is not limited to, the obligations of Borrower to pay the
principal and interest owing pursuant to the terms and conditions of the Notes
and the Loan Agreement.
Section 2.2    OTHER OBLIGATIONS. This Security Instrument and the grants,
assignments and transfers made in Article 1 are also given for the purpose of
securing the following (the “Other Obligations”):
(a)the payment and performance of all other obligations of Borrower contained
herein, including all fees and charges payable by Borrower;
(b)the payment and performance of each obligation of Borrower contained in the
Loan Agreement and any other Loan Document, including all Lender-Provided Swap
Obligations and all fees and charges payable by Borrower; and
(c)the performance of each obligation of Borrower contained in any renewal,
extension, amendment, modification, consolidation, change of, or substitution or
replacement for, all or any part of the Loan Agreement or any other Loan
Document.
Section 2.3    DEBT AND OTHER OBLIGATIONS. Borrower’s obligations for the
payment of the Debt and the payment and performance of the Other Obligations
will be referred to collectively herein as the “Obligations.”
Article 3 - BORROWER COVENANTS



SMRH:4842-8642-7337.7
-7-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



Borrower covenants and agrees that:
Section 3.1    PAYMENT OF OBLIGATIONS. Borrower will pay and perform the
Obligations at the time and in the manner provided in the Loan Agreement, the
Notes and this Security Instrument.
Section 3.2    INCORPORATION BY REFERENCE. All the covenants, conditions and
agreements contained in (a) the Loan Agreement, (b) the Notes and (c) all and
any of the other Loan Documents, are hereby made a part of this Security
Instrument to the same extent and with the same force as if fully set forth
herein.
Section 3.3    INSURANCE. Borrower will, at no expense to Administrative Agent
and/or any Lender, obtain and maintain, or cause to be maintained, in full force
and effect at all times insurance with respect to Borrower and the Property as
required pursuant to the Loan Agreement. In the event Borrower fails to obtain,
maintain, keep in force or deliver to Administrative Agent the policies of
insurance required by the Loan Agreement in accordance with the terms thereof,
Administrative Agent may (but has no obligation to) procure (upon no less than
five (5) Business Days’ notice to Borrower) such insurance or single-interest
insurance for such risks covering Administrative Agent’s and the Lenders’
interests, and Borrower will pay all premiums thereon promptly upon demand by
Administrative Agent, and until such payment is made by Borrower, the amount
advanced by Administrative Agent with respect to all such premiums will, at
Administrative Agent’s option, bear interest at the Default Rate.
Section 3.4    MAINTENANCE OF PROPERTY. Borrower will cause the Property to be
maintained in a good and safe condition and repair and otherwise in accordance
with the Loan Agreement. The Improvements, the Fixtures, the Equipment and the
Personal Property will not be removed, demolished or altered without the consent
of Administrative Agent and the Required Lenders other than in accordance with
the terms and conditions of the Loan Agreement. Borrower will promptly repair,
replace or rebuild any part of the Property which may be destroyed by any
casualty or become damaged, worn or dilapidated or which may be affected by any
condemnation, and will complete and pay for any structure at any time in the
process of construction or repair on the Land.
Section 3.5    WASTE. Borrower will not commit or suffer any waste of the
Property or make any change in the use of the Property which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of the Property, or take any action that might invalidate or allow the
cancellation of any insurance policy which Borrower is obligated to maintain
pursuant to the Loan Agreement, or do or permit to be done thereon anything that
may in any way materially impair the value of the Property or the security of
this Security Instrument. Borrower will not, without the prior written consent
of Administrative Agent and the Required Lenders, permit any drilling or
exploration for or extraction, removal, or production of any minerals from the
surface or the subsurface of the Land, regardless of the depth thereof or the
method of mining or extraction thereof.
Section 3.6    PAYMENT OF LABOR AND MATERIALS.



SMRH:4842-8642-7337.7
-8-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



(a)Subject to Borrower’s right to contest pursuant to the terms of Section
3.6(b) below, Borrower will promptly pay prior to delinquency all bills and
costs for labor and materials (“Labor and Material Costs”) incurred in
connection with the Property and prevent the fixing of any lien against any part
of the Property, even if it is inferior to this Security Instrument, for any
such bill which may be legally due and payable. Borrower agrees to furnish, upon
Administrative Agent’s request, reasonable proof of such payment to
Administrative Agent after payment and before delinquency..
(b)After prior written notice to Administrative Agent, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any of the Labor and Material Costs, provided
that (i) no Event of Default has occurred, (ii) intentionally deleted, (iii)
such proceeding is permitted and conducted in accordance with the provisions of
any other instrument to which Borrower or the Property is subject and will not
constitute a default thereunder, (iv) neither the Property nor any part thereof
or interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost, and (v) Borrower has furnished such security as may be
required in the proceeding, or as may be reasonably requested by Administrative
Agent to insure the payment of any contested Labor and Material Costs, together
with all interest and penalties thereon. Administrative Agent may pay over, upon
no less than five (5) Business Days’ written notice to Borrower, any such
security or part thereof held by Administrative Agent to the claimant entitled
thereto at any time when, in the reasonable judgment of Administrative Agent,
the entitlement of such claimant is established or the Property (or part thereof
or interest therein) is in danger of being sold, forfeited, terminated,
cancelled or lost or there is any danger of any Lien related to the contested
Labor and Material Costs becoming senior in priority, in whole or in part, to
the Lien of the Security Instrument. If Administrative Agent shall make any such
payment, Borrower shall provide (at Borrower’s sole cost and expense) such
endorsements to Administrative Agent’s title insurance policy or such other
evidence as Administrative Agent may reasonably require to confirm no loss of
priority of the Security Instrument.
(c)Borrower will cause, as a condition precedent to the closing of the loan
secured hereby, Administrative Agent’s title insurer to insure in a manner
acceptable to Administrative Agent in its sole discretion, that this Security
Instrument is a valid and existing first priority lien on the Property free and
clear of any and all exceptions for mechanic’s and materialman’s liens and all
other liens and exceptions except as set forth in the mortgagee’s policy of
title insurance accepted by Administrative Agent, and such title insurance
policy may not contain an exception for broken lien priority.
Section 3.7    PAYMENT OF TAXES AND IMPOSITIONS.
(a)Borrower will pay, or cause to be paid prior to delinquency, all real
property taxes and assessments, general and special, and all other taxes,
assessments, duties, levies, imposts, deductions, charges or withholdings, of
any kind or nature whatsoever, including nongovernmental levies or assessments
such as maintenance charges, levies or charges resulting from covenants,
conditions and restrictions affecting the Property, which are assessed or
imposed upon the Property, or become due and payable, and which create or may
create a lien upon the Property (all the foregoing, collectively,
“Impositions”).



SMRH:4842-8642-7337.7
-9-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



(b)After prior notice to Administrative Agent, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Impositions, provided that (i) no Event of Default has
occurred and is continuing, (ii) such proceeding is permitted and conducted in
accordance with the provisions of any other instrument to which Borrower or the
Property is subject and will not constitute a default thereunder, (iii) neither
the Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost, (iv) Borrower will promptly upon
final determination thereof pay the amount of any such Impositions, together
with all costs, interest and penalties which may be payable in connection
therewith, and (v) Borrower has furnished such security as may be required in
the proceeding, or as may be reasonably requested by Administrative Agent to
insure the payment of any contested Impositions, together with all interest and
penalties thereon. Administrative Agent may pay over (upon no less than five (5)
Business Days’ written notice to Borrower) any such security or part thereof
held by Administrative Agent to the claimant entitled thereto at any time when,
in the reasonable judgment of Administrative Agent, the entitlement of such
claimant is established or the Property (or part thereof or interest therein) is
in danger of being sold, forfeited, terminated, cancelled or lost or there is
any danger of any Lien related to the contested Impositions becoming senior in
priority, in whole or in part, to the Lien of the Security Instrument. If
Administrative Agent shall make any such payment, Borrower shall provide (at
Borrower’s sole cost and expense) such endorsements to Administrative Agent’s
title insurance policy or such other evidence as Administrative Agent may
reasonably require to confirm no loss of priority of the Security Instrument.
Section 3.8    CHANGE OF NAME, JURISDICTION. In addition to the restrictions
contained in the Loan Agreement, Borrower will not change Borrower’s name,
identity (including its trade name or names) or jurisdiction of formation or
organization unless Borrower has first obtained the prior written consent of
Administrative Agent to such change (which consent shall not be unreasonably
withheld, conditioned or delayed), and has taken all actions reasonably
necessary or reasonably required by Administrative Agent to file or amend any
financing statements or continuation statements to assure perfection and
continuation of perfection of security interests under the Loan Documents.
Borrower will notify Administrative Agent in writing of any change in its
organizational identification number at least ten (10) Business Days in advance
of such change becoming effective. If Borrower does not now have an
organizational identification number and later obtains one, Borrower will
promptly notify Administrative Agent in writing of such organizational
identification number. At the request of Administrative Agent, Borrower will
execute a certificate in form reasonably satisfactory to Administrative Agent
listing the trade names under which Borrower intends to operate the Property,
and representing and warranting that Borrower does, and has previously never
done, business under no other trade name with respect to the Property.
Section 3.9    UTILITIES. Borrower will pay or cause to be paid prior to
delinquency all utility charges that are incurred by Borrower for the benefit of
the Property or that may become a charge or lien against the Property for gas,
electricity, water or sewer services furnished to the Property and all other
assessments or charges of a similar nature, whether public or private, affecting
or related to the Property or any portion thereof, whether or not such
assessments or charges are or may become liens thereon.

SMRH:4842-8642-7337.7
-10-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



Section 3.10    CASUALTY. After obtaining knowledge of the occurrence of any
damage, destruction or other casualty to the Property or any part thereof,
whether or not covered by insurance, Borrower must immediately notify
Administrative Agent in writing. In the event of such casualty, all proceeds of
insurance (collectively, the “Insurance Proceeds”) must be payable to
Administrative Agent and no other party, and Borrower hereby authorizes and
directs any affected insurance company to make payment of such Insurance
Proceeds directly to Administrative Agent and no other party. If Borrower
receives any Insurance Proceeds, Borrower must pay over such Insurance Proceeds
to Administrative Agent within 2 Business Days. Administrative Agent is hereby
authorized and empowered by Borrower to settle, adjust or compromise any and all
claims for loss, damage or destruction under any policy or policies of
insurance. Notwithstanding the above, provided that (i) such proceeds do not
exceed $1,000,000.00 for any Property (as defined in the Loan Agreement), (ii)
no Event of Default exists, and (iii) the casualty does not materially impair
the value of the Project, Borrower may retain such proceeds (which shall be
applied to the restoration of the Improvements to the extent required to repair
a casualty). In the event of a foreclosure of this Security Instrument, or other
transfer of title to the Property in extinguishment in whole or in part of the
Obligations, all right, title and interest of Borrower in and to any Insurance
Proceeds will vest in the purchaser at such foreclosure or in Administrative
Agent, for the benefit of Administrative Agent and the Lenders or other
transferee in the event of such other transfer of title. Nothing herein will be
deemed to excuse Borrower from repairing or maintaining the Property as provided
in this Security Instrument or restoring all damage or destruction to the
Property, regardless of the availability or sufficiency of Insurance Proceeds,
and the application or release by Administrative Agent of any Insurance Proceeds
will not cure or waive any Default, Event of Default or notice of Default or
Event of Default or invalidate any action taken by or on behalf of
Administrative Agent pursuant to any such notice.
Section 3.11    CONDEMNATION. If any proceeding or action is commenced for the
taking of the Property, or any part thereof or interest therein, for public or
quasi-public use under the power of eminent domain, condemnation or otherwise,
or if the same is taken or damaged by reason of any public improvement or
condemnation proceeding, or in any other manner, or should Borrower receive any
notice or other information regarding such proceeding, action, taking or damage,
Borrower must immediately notify Administrative Agent in writing. Administrative
Agent may commence, appear in and prosecute in its own name any such action or
proceeding. Administrative Agent may also make (during the existence of an Event
of Default) any compromise or settlement in connection with such taking or
damage. Neither Administrative Agent nor any Lender will be liable to Borrower
for any failure by Administrative Agent to collect or to exercise diligence in
collecting any such compensation for a taking. All compensation, awards,
damages, rights of action and proceeds awarded to Borrower by reason of any such
taking or damage to the Property or any part thereof or any interest therein for
public or quasi-public use under the power of eminent domain, by reason of any
public improvement or condemnation proceeding, or in any other manner (the
“Condemnation Proceeds”) are hereby assigned to Administrative Agent, for the
benefit of Administrative Agent and the Lenders, and Borrower agrees to execute
such further assignments of the Condemnation Proceeds as Administrative Agent
may require. Nothing herein will be deemed to excuse Borrower from repairing,
maintaining or restoring the Property as provided in this Security Instrument,
regardless of the availability or sufficiency of any Condemnation Proceeds, and
the application or release by Administrative Agent of any Condemnation Proceeds

SMRH:4842-8642-7337.7
-11-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



will not cure or waive any Default, Event of Default or notice of Default or
Event of Default or invalidate any action taken by or on behalf of
Administrative Agent pursuant to any such notice. In the event of a foreclosure
of this Security Instrument, or other transfer of title to the Property in
extinguishment in whole or in part of the Obligations, all right, title and
interest of Borrower in and to the Condemnation Proceeds will vest in the
purchaser at such foreclosure or in Administrative Agent, for the benefit of
Administrative Agent and the Lenders, or other transferee in the event of such
other transfer of title.
Section 3.12    AVAILABILITY OF NET PROCEEDS.
(a)In the event of any damage or destruction of the Property, Administrative
Agent shall apply all Insurance Proceeds remaining after deductions of all
expenses of collection and settlement thereof, including, without limitation,
reasonable attorneys’ and adjustors’ fees and expenses, to the restoration of
the Improvements but only as repairs or replacements are effected and continuing
expenses become due and payable; provided that the following conditions are met:
(a) no Event of Default exists that has not been cured; (b) the Loan is in
balance (taking into account all costs of reconstruction and the amount of the
Insurance Proceeds, if any, the amount of operating expenses and interest that
will accrue under the Notes, and any additional funds deposited by Borrower with
Administrative Agent to pay for such costs of reconstruction); (c)
Administrative Agent has determined, in its sole discretion, that the damage or
destruction can be repaired and that the damaged portion of the Improvements can
be completed according to the requirements of the Loan Agreement; (d)
Administrative Agent and all applicable governmental authorities have approved
the final plans and specifications for reconstruction of the damaged portion of
the Improvements; (e) Administrative Agent has approved, for the reconstruction
of the damaged portion of the Improvements, in its sole discretion, the budget,
the construction schedule and the construction contract; and (f) Administrative
Agent has determined, in its sole discretion, that upon completion of the
reconstruction work, the Loan to Value Requirement will be satisfied, provided
Trustor may pay down the Loan so that the foregoing requirement in this clause
(f) is satisfied. If any one or more of such conditions set forth herein have
not been met, Administrative Agent will not be obligated to make any further
disbursements pursuant to the Loan Agreement, and Administrative Agent shall
apply all Insurance Proceeds, after deductions as herein provided, to the
repayment of the outstanding balance of the Notes, (without payment of a
prepayment premium other than breakage fees) together with all accrued interest
thereon, in such order as Administrative Agent may elect, notwithstanding that
the outstanding balance may not be due and payable.
(b)In the event of any taking or condemnation of the Property or any part
thereof or interest therein, all Condemnation Proceeds will be paid to
Administrative Agent, for the benefit of Administrative Agent and the Lenders.
After deducting therefrom all costs and expenses (regardless of the particular
nature thereof and whether incurred with or without suit), including attorneys’
fees, incurred by it in connection with any such action or proceeding,
Administrative Agent shall apply all such Condemnation Proceeds to the
restoration of the Improvements (other than Condemnation Proceeds attributable
to temporary use or occupancy which may be applied, at Administrative Agent’s
option, to installments of principal and interest and other charges due under
the Notes and other Loan Documents when the same become due and payable, without
payment of a prepayment premium other than breakage fees) provided that:



SMRH:4842-8642-7337.7
-12-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



(i)the taking or damage will not, in Administrative Agent’s reasonable judgment,
materially impair the security for the Loan; and
(ii)all conditions set forth in Section 3.12(a) above with respect to the
disbursement of Insurance Proceeds are met.
If all of the above conditions are met, Administrative Agent shall disburse the
Condemnation Proceeds in accordance with the Loan Agreement and only as repairs
or replacements are effected and continuing expenses become due and payable. If
any one or more of the above conditions are not met, Administrative Agent shall
apply all of the Condemnation Proceeds, after deductions as herein provided, to
the repayment of the outstanding balance of the Notes (without payment of
prepayment premiums other than breakage fees), together with all accrued
interest thereon, in such order as Administrative Agent may elect,
notwithstanding that said outstanding balance may not be due and payable, and
Administrative Agent will have no further obligation to make disbursements
pursuant to the Loan Agreement or the other Loan Documents. If the Condemnation
Proceeds are not sufficient to repay the portion of the Loan allocable to the
Property covered by this Deed of Trust and Administrative Agent or Lenders have
determined that its security for the Loan is materially impaired, Borrower shall
immediately pay any such remaining balance allocable to the Property, together
with all accrued interest thereon. Notwithstanding the above, provided the
Condemnation Proceeds do not exceed $500,000, no Event of Default exists, and
the taking has not materially impaired the value of the Property, Borrower may
retain such Condemnation Proceeds.
(c)The term “Net Proceeds” means (i) the net amount of the Insurance Proceeds
received by Administrative Agent after deduction of Administrative Agent’s costs
and expenses (including attorneys’ fees), if any, in collecting the same; or
(ii) the net amount of the Condemnation Proceeds received by Administrative
Agent after deduction of Administrative Agent’s costs and expenses (including
attorneys’ fees), if any, in collecting the same, whichever the case may be; and
(iii) any additional deposit the Administrative Agent requires the Borrower to
make to the Administrative Agent in connection with such casualty or
condemnation proceeding.
Article 4 - OBLIGATIONS AND RELIANCES
Section 4.1    RELATIONSHIP OF BORROWER AND LENDERS. The relationship between
Borrower and Administrative Agent and the Lenders is solely that of debtor and
creditor, and neither Agent nor any Lender has any fiduciary or other special
relationship with Borrower, and no term or condition of any of the Loan
Agreement, this Security Instrument or any of the other Loan Documents, the
Indemnity or the Guaranties will be construed so as to deem the relationship
between Borrower and Administrative Agent and the Lenders to be other than that
of debtor and creditor.
Section 4.2    NO RELIANCE ON LENDERS. The general partners, members, principals
and (if Borrower is a trust) beneficial owners of Borrower are experienced in
the ownership and operation of properties similar to the Property, and Borrower
and Administrative Agent and the Lenders are relying solely upon such expertise
and business plan in connection with the

SMRH:4842-8642-7337.7
-13-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



ownership and operation of the Property. Borrower is not relying on
Administrative Agent’s or any Lender’s expertise, business acumen or advice in
connection with the Property.
Section 4.3    NO ADMINISTRATIVE AGENT OBLIGATIONS.
(a)Notwithstanding anything to the contrary contained in this Security
Instrument, neither Administrative Agent nor any Lender is undertaking the
performance of (i) any obligations under the Leases; or (ii) any obligations
with respect to any other agreements, contracts, certificates, instruments,
franchises, permits, trademarks, licenses and other documents.
(b)By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Administrative Agent or any Lender pursuant to this
Security Instrument, the Loan Agreement or the other Loan Documents, the
Indemnity or the Guaranties, including any officer’s certificate, balance sheet,
statement of profit and loss or other financial statement, survey, appraisal, or
insurance policy, neither Administrative Agent nor any Lender will be deemed to
have warranted, consented to, or affirmed the sufficiency, legality or
effectiveness of same, and such acceptance or approval thereof will not
constitute any warranty or affirmation with respect thereto by Administrative
Agent or any Lender.
Section 4.4    RELIANCE. Borrower recognizes and acknowledges that in accepting
the Loan Agreement, the Notes, this Security Instrument and the other Loan
Documents, the Indemnity or the Guaranties, Administrative Agent and the Lenders
are expressly and primarily relying on the truth and accuracy of the warranties
and representations set forth in Article V of the Loan Agreement without any
obligation to investigate the Property and notwithstanding any investigation of
the Property by Administrative Agent or any Lender; that such reliance existed
on the part of Administrative Agent and the Lenders prior to the date hereof;
that the warranties and representations are a material inducement to the Lenders
in making the Loan and Administrative Agent and the Lenders in entering into the
Loan Agreement; and that the Lenders would not be willing to make the Loan and
accept this Security Instrument in the absence of the warranties and
representations as set forth in Article V of the Loan Agreement.
Article 5 - FURTHER ASSURANCES
Section 5.1    RECORDING OF SECURITY INSTRUMENT, ETC. Borrower forthwith upon
the execution and delivery of this Security Instrument and thereafter, from time
to time, will cause this Security Instrument and any of the other Loan Documents
creating a lien or security interest or evidencing the lien hereof upon the
Property and each instrument of further assurance to be filed, registered or
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully to protect and perfect the
lien or security interest hereof upon, and the interest of Administrative Agent
in, the Property. Borrower will pay all taxes, filing, registration or recording
fees, and all reasonable expenses incident to the preparation, execution,
acknowledgment and/or recording of the Notes, this Security Instrument, the
other Loan Documents, any note, deed of trust or mortgage supplemental hereto,
any security instrument with respect to the Property and any instrument of
further assurance, and any modification or amendment of the foregoing documents,
and all federal, state, county and municipal taxes, duties, imposts, assessments
and charges arising out of or in connection with the

SMRH:4842-8642-7337.7
-14-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



execution and delivery of this Security Instrument, any deed of trust or
mortgage supplemental hereto, any security instrument with respect to the
Property or any instrument of further assurance, and any modification or
amendment of the foregoing documents, except where prohibited by law so to do.
Section 5.2    FURTHER ACTS, ETC. Borrower will, at Borrower’s sole cost and
expense, and without expense to Administrative Agent or any Lender, do, execute,
acknowledge and deliver all and every such further acts, deeds, conveyances,
deeds of trust, mortgages, assignments, notices of assignments, transfers and
assurances as Administrative Agent may, from time to time, reasonably require,
for the better assuring, conveying, assigning, transferring, and confirming unto
Administrative Agent (for the benefit of itself and the Lenders) the property
and rights hereby mortgaged, deeded, granted, bargained, sold, conveyed,
confirmed, pledged, assigned, warranted and transferred or intended now or
hereafter so to be, or which Borrower may be or may hereafter become bound to
convey or assign to Administrative Agent, for the benefit of Administrative
Agent and the Lenders, or for carrying out the intention or facilitating the
performance of the terms of this Security Instrument or for filing, registering
or recording this Security Instrument, or for complying with all applicable Laws
and Governmental Requirements. Borrower, within ten (10) Business Days following
written demand by Administrative Agent, will execute and deliver, and in the
event it fails to so execute and deliver, hereby authorizes Administrative Agent
to execute in the name of Borrower or file or record without the signature of
Borrower to the extent Administrative Agent may lawfully do so, one or more
financing statements (including initial financing statements and amendments
thereto and continuation statements), to evidence more effectively the security
interest of Administrative Agent in the Property. Borrower also ratifies its
authorization for Administrative Agent to have filed or recorded any like
initial financing statements, amendments thereto and continuation statements, if
filed or recorded prior to the date of this Security Instrument. Borrower grants
to Administrative Agent an irrevocable power of attorney coupled with an
interest for the purpose of exercising and perfecting any and all rights and
remedies available to Administrative Agent at law and in equity, including such
rights and remedies available to Administrative Agent pursuant to this Section.
To the extent not prohibited by applicable law, Borrower hereby ratifies all
acts Administrative Agent has lawfully done in the past or will lawfully do or
cause to be done in the future by virtue of such power of attorney.
Section 5.3    CHANGES IN TAX, DEBT, CREDIT AND DOCUMENTARY STAMP LAWS.
(a)If any law is enacted or adopted or amended after the date of this Security
Instrument which deducts the Debt from the value of the Property for the purpose
of taxation or which imposes a tax, either directly or indirectly, on the Debt
or Administrative Agent’s interest in the Property, Borrower will pay the tax,
with interest and penalties thereon, if any, in accordance with the applicable
provisions of the Loan Agreement.
(b)Borrower will not claim or demand or be entitled to any credit or credits on
account of the Debt for any part of the Taxes assessed against the Property, or
any part thereof, and no deduction will otherwise be made or claimed from the
assessed value of the Property, or any part thereof, for real estate tax
purposes by reason of this Security Instrument or the Debt.



SMRH:4842-8642-7337.7
-15-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



(c)If at any time the United States of America, any State thereof or any
subdivision of any such State will require revenue or other stamps to be affixed
to the Notes, this Security Instrument, or any of the other Loan Documents or
impose any other tax or charge on the same, Borrower will pay for the same, with
interest and penalties thereon, if any.
Article 6 - DUE ON SALE/ENCUMBRANCE
Section 6.1    ADMINISTRATIVE AGENT RELIANCE. Borrower acknowledges that
Administrative Agent and the Lenders have examined and relied on the experience
of Borrower and its general partners, members, principals and (if Borrower is a
trust) beneficial owners in owning and operating properties such as the Property
in agreeing to make the Loan, and will continue to rely on Borrower’s ownership
of the Property as a means of maintaining the value of the Property as security
for repayment and performance of the Obligations. Borrower acknowledges that
Administrative Agent and the Lenders have a valid interest in maintaining the
value of the Property so as to ensure that, should Borrower default in the
repayment of the Obligations or the performance of the Obligations,
Administrative Agent, for the benefit of Administrative Agent and the Lenders,
can recover the Obligations by a sale of the Property.
Section 6.2    NO TRANSFER. Borrower will comply in all respects with the
provisions of the Loan Agreement regarding (a) selling, transferring, leasing,
conveying or encumbering the Land, the Equipment or the Improvements or the
direct or indirect interests in Borrower, and (b) changing control of Borrower.
Article 7 - RIGHTS AND REMEDIES UPON DEFAULT
Article 7.1    REMEDIES. Upon the occurrence, and during the continuance, of any
Event of Default, unless such Event of Default is subsequently waived in writing
by the Required Lenders or Administrative Agent, as applicable (provided that
the Required Lenders and Administrative Agent have no obligation whatsoever to
grant any such waiver and any such waiver, if granted, will be considered a
one-time waiver), Administrative Agent may exercise any or all of the following
rights and remedies, consecutively or simultaneously, and in any order:
(a)intentionally omitted;
(b)institute proceedings, judicial or otherwise, for the complete foreclosure of
this Security Instrument under any applicable provision of law, in which case
the Property or any interest therein may be sold for cash or upon credit in one
or more parcels or in several interests or portions and in any order or manner;
(c)with or without entry, to the extent permitted and pursuant to the procedures
provided by applicable law, institute proceedings for the partial foreclosure of
this Security Instrument for the portion of the Obligations then due and
payable, subject to the continuing lien and security interest of this Security
Instrument for the balance of the Obligations not then due, unimpaired and
without loss of priority;
(d)intentionally omitted;



SMRH:4842-8642-7337.7
-16-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



(e)institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Loan Agreement or in the other Loan Documents;
(f)to the extent permitted by applicable law, recover judgment on the
Obligations either before, during or after any proceedings for the enforcement
of this Security Instrument or the other Loan Documents;
(g)apply for the appointment of a receiver, trustee, liquidator or conservator
of the Property, without notice and without regard for the adequacy of the
security for the Obligations and without regard for the solvency of Borrower,
any guarantor or any indemnitor with respect to the Loan or of any Person liable
for the payment of the Obligations. Borrower waives any right to any hearing or
notice of hearing prior to the appointment of a receiver. Such receiver and his
agents will be empowered to (i) take possession of the Property and perform all
necessary or desirable acts with respect to management and operation of the
Property, (ii) exclude Borrower and Borrower’s agents, servants, and employees
from the Property, (iii) collect the rents, issues, profits, and income
therefrom, (iv) complete any construction which may be in progress, (v) do such
maintenance and make such repairs and alterations as the receiver deems
necessary, (vi) use all stores of materials, supplies, and maintenance equipment
on the Property and replace such items at the expense of the receivership
estate, (vii) to pay all taxes and assessments against the Property, all
premiums for insurance thereon, all utility and other operating expenses, and
all sums due under any prior or subsequent encumbrance, (viii) generally do
anything which Borrower could legally do if Borrower were in possession of the
Property, and (ix) take any other action permitted by law. All expenses incurred
by the receiver or his agents will constitute a part of the Obligations. Any
revenues collected by the receiver will be applied first to the expenses of the
receivership, including reasonable attorneys’ fees incurred by the receiver and
by Administrative Agent, together with interest thereon at the Default Rate from
the date incurred until repaid, and the balance will be applied toward the
Obligations or in such other manner as the court may direct. Unless sooner
terminated with the express consent of Administrative Agent, any such
receivership will continue until the Obligations have been discharged in full,
or until title to the Property has passed after a receivership sale or a
foreclosure sale and all applicable periods of redemption have expired;
(h)the license granted to Borrower under Section 1.2 hereof will automatically
be revoked and Administrative Agent may enter into or upon the Property, either
personally or by its agents, nominees or attorneys and dispossess Borrower and
its agents and servants therefrom, without liability for trespass, damages or
otherwise and exclude Borrower and its agents or servants wholly therefrom, and
take possession of all books, records and accounts relating thereto and Borrower
agrees to surrender possession of the Property and of such books, records and
accounts to Administrative Agent upon demand, and thereupon Administrative Agent
may (i) use, operate, manage, control, insure, maintain, repair, restore and
otherwise deal with all and every part of the Property and conduct the business
thereat; (ii) complete any construction on the Property in such manner and form
as Administrative Agent deems advisable; (iii) make alterations, additions,
renewals, replacements and improvements to or on the Property; (iv) exercise all
rights and powers of Borrower with respect to the Property, whether in the name
of Borrower or otherwise, including the right to make, cancel, enforce or modify
Leases, obtain and evict tenants, and demand, sue for, collect and receive all
Rents of the Property and every part

SMRH:4842-8642-7337.7
-17-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



thereof; (v) require Borrower to pay monthly in advance to Administrative Agent,
or any receiver appointed to collect the Rents, the fair and reasonable rental
value for the use and occupation of such part of the Property as may be occupied
by Borrower; (vi) require Borrower to vacate and surrender possession of the
Property to Administrative Agent or to such receiver and, in default thereof,
Borrower may be evicted by summary proceedings or otherwise; and (vii) apply the
receipts from the Property to the payment of the Obligations, in such order,
priority and proportions as Administrative Agent and the Required Lenders deem
appropriate in their sole discretion after deducting therefrom all expenses
(including attorneys’ fees) incurred in connection with the aforesaid operations
and all amounts necessary to pay the Taxes, Insurance Premiums and other
expenses in connection with the Property, as well as just and reasonable
compensation for the services of Administrative Agent, its in-house and outside
counsel, agents and employees;
(i)exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of the Fixtures,
the Equipment and the Personal Property, or any part thereof, and to take such
other measures as Administrative Agent may deem necessary for the care,
protection and preservation of the Fixtures, the Equipment and the Personal
Property for the benefit of Administrative Agent and the Lenders, and (ii)
require Borrower at its expense to assemble the Fixtures, the Equipment and the
Personal Property and make it available to Administrative Agent at a convenient
place acceptable to Administrative Agent, for the benefit of Administrative
Agent and the Lenders. Any notice of sale, disposition or other intended action
by Administrative Agent with respect to the Fixtures, the Equipment and/or the
Personal Property sent to Borrower in accordance with the provisions hereof at
least 5 days prior to such action, will constitute commercially reasonable
notice to Borrower;
(j)apply any sums then deposited or held in escrow or otherwise by or on behalf
of Administrative Agent in accordance with the terms of the Loan Agreement, this
Security Instrument or any other Loan Document to the payment of the following
items in any order as determined in the sole and absolute discretion of
Administrative Agent and the Required Lenders:
(i)Taxes;
(ii)Insurance Premiums;
(iii)Interest on the unpaid principal balance of the Notes;
(iv)The unpaid principal balance of the Notes;
(v)All other sums payable pursuant to the Notes, the Loan Agreement, this
Security Instrument and the other Loan Documents, including advances made by
Administrative Agent pursuant to the terms of this Security Instrument;
(k)pursue such other remedies as Administrative Agent may have under the other
Loan Documents, the Indemnity or the Guaranties, and/or applicable law; or



SMRH:4842-8642-7337.7
-18-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



(l)apply the undisbursed balance of any Net Proceeds, together with interest
thereon, if any, to the payment of the Obligations in such order, priority and
proportions as Administrative Agent and the Required Lenders will deem to be
appropriate in their discretion.    
In addition to the foregoing, Administrative Agent and/or the Lenders may
exercise any and all additional rights and remedies specified in the Loan
Agreement, including that the Required Lenders may declare that the Commitments
are terminated and/or declaring that the entire unpaid principal balance of the
Obligations are immediately due and payment, together with accrued and unpaid
interest thereon.
In the event of a sale, by foreclosure or otherwise, of less than all of
Property, this Security Instrument will continue as a lien and security interest
on the remaining portion of the Property unimpaired and without loss of
priority.
Section 7.2    APPLICATION OF PROCEEDS. The purchase money, proceeds and avails
of any disposition of the Property, and or any part thereof, or any other sums
collected by Administrative Agent pursuant to the Notes, this Security
Instrument or the other Loan Documents, may be applied by Administrative Agent
to the payment of the Obligations in such priority and proportions as
Administrative Agent and the Required Lenders in their discretion will deem
proper, to the extent consistent with applicable Laws.
Section 7.3    ACTIONS AND PROCEEDINGS. Borrower will give Administrative Agent
prompt written notice of the assertion of any claim with respect to, or the
filing of any action or proceeding purporting to affect the Property, the
security hereof or the rights or powers of Administrative Agent. Administrative
Agent has the right to appear in and defend any action or proceeding brought
with respect to the Property and to bring any action or proceeding, in the name
and on behalf of Borrower, which Administrative Agent, in its discretion,
decides should be brought to protect its interest in the Property.
Section 7.4    RECOVERY OF SUMS REQUIRED TO BE PAID. Administrative Agent will
have the right from time to time to take action to recover any sum or sums which
constitute a part of the Obligations as the same become due, without regard to
whether or not the balance of the Obligations is due, and without prejudice to
the right of Administrative Agent thereafter to bring an action of foreclosure,
or any other action, for a default or defaults by Borrower existing at the time
such earlier action was commenced. In the event Borrower is curing a default or
is paying off the Loan and Administrative Agent has incurred fees which Borrower
is obligated to pay to Administrative Agent under any of the Loan Documents, and
such amount has not been reduced to a final amount at the time Borrower is
curing the default or is paying off the Loan, Administrative Agent may require
Borrower to pay a reasonable estimate of such fees with the payment curing the
default or with the payoff of the Loan, and any amount paid in excess of the
estimate by the Borrower will be refunded to the Borrower after the final amount
of such fee is determined.
Section 7.5    OTHER RIGHTS, ETC.
(a)The failure of Administrative Agent or the Lenders to insist upon strict
performance of any term hereof will not be deemed to be a waiver of any term of
this Security

SMRH:4842-8642-7337.7
-19-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



Instrument. Borrower will not be relieved of Borrower’s obligations hereunder by
reason of (i) the failure of Administrative Agent to comply with any request of
Borrower or any guarantor or indemnitor with respect to the Loan to take any
action to foreclose this Security Instrument or otherwise enforce any of the
provisions hereof or of the Notes, the Indemnity or the Guaranties, or the other
Loan Documents, (ii) the release, regardless of consideration, of the whole or
any part of the Property, or of any Person liable for the Obligations or any
portion thereof, or (iii) any agreement or stipulation by Administrative Agent
or the Lenders extending the time of payment or otherwise modifying or
supplementing the terms of the Notes, this Security Instrument or the other Loan
Documents.
(b)It is agreed that the risk of loss or damage to the Property is on Borrower,
and neither Administrative Agent or the Lenders will have any liability
whatsoever for decline in value of the Property, for failure to maintain any
insurance policies, or for failure to determine whether insurance in force is
adequate as to the amount or nature of risks insured. Possession by
Administrative Agent will not be deemed an election of judicial relief if any
such possession is requested or obtained with respect to all or any portion of
the Property or collateral not in Administrative Agent’s possession.
(c)Administrative Agent may take action to recover the Obligations, or any
portion thereof, or to enforce any covenant hereof without prejudice to the
right of Administrative Agent thereafter to foreclose this Security Instrument.
The rights of Administrative Agent under this Security Instrument will be
separate, distinct and cumulative and none will be given effect to the exclusion
of the others. No act of Administrative Agent will be construed as an election
to proceed under any one provision herein to the exclusion of any other
provision. Administrative Agent will not be limited exclusively to the rights
and remedies herein stated but will be entitled to every right and remedy now or
hereafter afforded at law or in equity.
Section 7.6    RIGHT TO RELEASE ANY PORTION OF THE PROPERTY. Administrative
Agent may release any portion of the Property for such consideration as
Administrative Agent may require without, as to the remainder of the Property,
in any way impairing or affecting the lien or priority of this Security
Instrument, or improving the position of any subordinate lienholder with respect
thereto, except to the extent that the obligations hereunder are reduced by the
actual monetary consideration, if any, received by Administrative Agent for such
release, and may accept by assignment, pledge or otherwise any other property in
place thereof as Administrative Agent may require without being accountable for
so doing to any other lienholder. This Security Instrument will continue as a
lien on, and security interest in, the remaining portion of the Property.
Section 7.7    INTENTIONALLY DELETED.
Section 7.8    RIGHT OF ENTRY. Upon reasonable notice to Borrower (and subject
to the rights of tenants under their respective leases), Administrative Agent
and its agents will have the right to enter and inspect the Property at all
reasonable times.
Section 7.9    BANKRUPTCY.



SMRH:4842-8642-7337.7
-20-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



(a)After the occurrence, and during the continuance, of an Event of Default,
Administrative Agent will have the right to proceed in its own name or in the
name of Borrower in respect of any claim, suit, action or proceeding relating to
the rejection of any Lease, including the right to file and prosecute, to the
exclusion of Borrower, any proofs of claim, complaints, motions, applications,
notices and other documents, in any case in respect of the lessee under such
Lease under the Bankruptcy Code.
(b)If there is filed by or against Borrower a petition under the Bankruptcy Code
and Borrower, as lessor under any Lease, determines to reject such Lease
pursuant to Section 365(a) of the Bankruptcy Code, then Borrower will give
Administrative Agent not less than 10 days’ prior notice of the date on which
Borrower will apply to the bankruptcy court for authority to reject the Lease
(or such lesser notice as may be reasonably practicable under the
circumstances). Administrative Agent will have the right, but not the
obligation, to serve upon Borrower within such 10 day period a notice stating
that (i) Administrative Agent demands that Borrower assume and assign the Lease
to Administrative Agent pursuant to Section 365 of the Bankruptcy Code and (ii)
Administrative Agent covenants to cure or provide adequate assurance of future
performance under the Lease. If Administrative Agent serves upon Borrower the
notice described in the preceding sentence, Borrower will not seek to reject the
Lease and will comply with the demand provided for in clause (i) of the
preceding sentence within 30 days after the notice is given, subject to the
performance by Administrative Agent of the covenant provided for in clause (ii)
of the preceding sentence.
Section 7.10    INTENTIONALLY OMITTED.
Section 7.11    ACCEPTANCE OF PAYMENTS. Borrower agrees that if Borrower makes a
tender of a payment but does not simultaneously tender payment of any late
charge, Default Rate interest, Lender-Provided Swap Obligations or other amount
then due and owing by Borrower under this Security Instrument or the other Loan
Documents, and such payment is accepted by Administrative Agent or any Lender,
with or without protest, such acceptance will not constitute any waiver of
Administrative Agent’s or such Lender’s rights to receive such amounts.
Furthermore, if Administrative Agent accepts any payment from Borrower or any
Guarantor after a Default or Event of Default, such acceptance will not
constitute a waiver or satisfaction of any such Default or Event of Default.
Article 8 - ENVIRONMENTAL HAZARDS
Section 8.1    ENVIRONMENTAL COVENANTS. Borrower has provided representations,
warranties and covenants regarding environmental matters set forth in the
Indemnity and Borrower will comply with the aforesaid covenants regarding
environmental matters. Notwithstanding anything in this Security Instrument to
the contrary, the term “Obligations” does not include any obligations or
liabilities under the Indemnity (as defined in the Loan Agreement) and the
obligations and liabilities under the Indemnity are not secured by this Security
Instrument.
Article 9 - INDEMNIFICATION



SMRH:4842-8642-7337.7
-21-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



The provisions of Section 2.10(b), Section 6.24 (Fees and Expenses) and Section
10.1 (General Indemnities) of the Loan Agreement are hereby incorporated by
reference into this Security Instrument to the same extent and with the same
force as if fully set forth herein. Notwithstanding the foregoing or anything in
this Security Instrument to the contrary, however, this Security Instrument
shall not secure Borrower’s obligations under the Indemnity or Guarantor’s
obligations under any Guaranty.
Article 10 - CERTAIN WAIVERS
Section 10.1    WAIVER OF OFFSETS; DEFENSES; COUNTERCLAIM. Borrower hereby
waives the right to assert a counterclaim, other than a compulsory counterclaim,
in any action or proceeding brought against it by Administrative Agent and/or
any Lender to offset any obligations to make the payments required by the Loan
Documents. No failure by Administrative Agent or any Lender to perform any of
its obligations hereunder will be a valid defense to, or result in any offset
against, any payments which Borrower is obligated to make under any of the Loan
Documents.
Section 10.2    MARSHALLING AND OTHER MATTERS. To the extent permitted by
applicable law, Borrower hereby waives the benefit of all appraisement,
valuation, stay, extension, reinstatement and redemption Laws now or hereafter
in force and all rights of marshalling in the event of any sale hereunder of the
Property or any part thereof or any interest therein. Further, Borrower hereby
expressly waives any and all rights of redemption from sale under any order or
decree of foreclosure of this Security Instrument on behalf of Borrower, and on
behalf of each and every Person acquiring any interest in or title to the
Property subsequent to the date of this Security Instrument and on behalf of all
other Persons to the extent permitted by applicable law.
Section 10.3    WAIVER OF NOTICE. To the extent permitted by applicable law, and
unless such notice is required pursuant to the terms hereof, the Indemnity,
Guaranties or any Loan Documents, Borrower will not be entitled to any notices
of any nature whatsoever from Administrative Agent and/or the Lenders except
with respect to matters for which this Security Instrument or any of the other
Loan Documents specifically and expressly provides for the giving of notice by
Administrative Agent or any Lender to Borrower and except with respect to
matters for which Administrative Agent or any Lender is required by applicable
law to give notice, and Borrower hereby expressly waives the right to receive
any notice from Administrative Agent and/or the Lenders with respect to any
matter for which this Security Instrument does not specifically and expressly
provide for the giving of notice by Administrative Agent and/or the Lenders to
Borrower. All sums payable by Borrower pursuant to this Security Instrument must
be paid without notice, demand, counterclaim, setoff, deduction or defense and
without abatement, suspension, deferment, diminution or reduction, and the
obligations and liabilities of Borrower hereunder will in no way be released,
discharged or otherwise affected (except as expressly provided herein) by reason
of: (a) any damage to or destruction of or any condemnation or similar taking of
the Property or any part thereof; (b) any restriction or prevention of or
interference by any third party with any use of the Property or any part
thereof; (c) any title defect or encumbrance or any eviction from the Property
or any part thereof by title paramount or otherwise; (d) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceeding relating to Administrative Agent or

SMRH:4842-8642-7337.7
-22-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



any Lender, or any action taken with respect to this Security Instrument by any
trustee or receiver of Administrative Agent or any Lender, or by any court, in
any such proceeding; (e) any claim which Borrower has or might have against
Administrative Agent or any Lender; (f) any default or failure on the part of
Administrative Agent or any Lender to perform or comply with any of the terms
hereof or of any other agreement with Borrower; or (g) any other occurrence
whatsoever, whether similar or dissimilar to the foregoing; whether or not
Borrower has notice or knowledge of any of the foregoing.
Section 10.4    WAIVER OF STATUTE OF LIMITATIONS. To the extent permitted by
applicable law, Borrower hereby expressly waives and releases to the fullest
extent permitted by law, the pleading of any statute of limitations as a defense
to payment or performance of the Obligations.
Article 11 - NOTICES
All notices or other written communications hereunder will be delivered in
accordance with the notice provisions of the Loan Agreement.
Article 12 - APPLICABLE LAW
Section 12.1    GOVERNING LAW; WAIVER OF JURY TRIAL; JURISDICTION. IN ALL
RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS SECURITY INSTRUMENT AND THE
OBLIGATIONS ARISING HEREUNDER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF ILLINOIS, APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED
BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS SECURITY INSTRUMENT
AND THE NOTES, AND THIS SECURITY INSTRUMENT AND THE NOTES WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, AND ANY LAWS
OF THE UNITED STATES OF AMERICA APPLICABLE TO NATIONAL BANKS.
TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER, ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION RELATING TO THE
LOAN AND/OR THE LOAN DOCUMENTS. BORROWER, TO THE FULLEST EXTENT PERMITTED BY
LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE
OF COMPETENT COUNSEL, (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF
ILLINOIS OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR
RELATING TO THIS SECURITY INSTRUMENT, (B) AGREES THAT ANY SUCH ACTION, SUIT OR
PROCEEDING MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF ILLINOIS, (C) SUBMITS TO THE JURISDICTION AND VENUE
OF

SMRH:4842-8642-7337.7
-23-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



SUCH COURTS AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT,
AND (D) AGREES THAT IT WILL NOT BRING ANY ACTION, SUIT OR PROCEEDING IN ANY
OTHER FORUM (BUT NOTHING HEREIN WILL AFFECT THE RIGHT OF ADMINISTRATIVE AGENT TO
BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM). BORROWER FURTHER
CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS
IN ANY SUCH SUIT, ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL,
POSTAGE PREPAID, TO BORROWER AT THE ADDRESSES FOR NOTICES DESCRIBED IN THIS
SECURITY INSTRUMENT, AND CONSENTS AND AGREES THAT SUCH SERVICE WILL CONSTITUTE
IN EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN WILL AFFECT THE
VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY
LAW).
Section 12.2    PROVISIONS SUBJECT TO APPLICABLE LAW. All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any applicable law. If any
term of this Security Instrument or any application thereof will be invalid or
unenforceable, the remainder of this Security Instrument and any other
application of the term will not be affected thereby.
Article 13 - DEFINITIONS
All capitalized terms not defined herein will have the respective meanings set
forth in the Loan Agreement. If a capitalized term is defined herein and the
same capitalized term is defined in the Loan Agreement, then the capitalized
term that is defined herein will be utilized for the purposes of this Security
Instrument, provided that the foregoing does not impact provisions that are
incorporated herein by reference. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Security Instrument may be used interchangeably in singular or plural form
and the word “Borrower” will mean “each Borrower and any subsequent owner or
owners of the Property or any part thereof or any interest therein, without
limitation or waiver of any restrictions on transfers of any interests therein
as set forth in any Loan Document,” the word “Administrative Agent” will mean
“Administrative Agent and any subsequent administrative agent for the Lenders
with respect to the Loan, the word “Property” will include any portion of the
Property and any interest therein, and the phrases “attorneys’ fees”, “legal
fees” and “counsel fees” will include any and all in-house and outside
attorneys’, paralegals’ and law clerks’ fees and disbursements, including fees
and disbursements at the pre-trial, trial and appellate levels incurred or paid
by Administrative Agent and/or any Lender in protecting its interest in the
Property, the Leases and the Rents and enforcing its rights hereunder.
Article 14 - MISCELLANEOUS PROVISIONS
Section 14.1    NO ORAL CHANGE. This Security Instrument, and any provisions
hereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or

SMRH:4842-8642-7337.7
-24-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



by any act or failure to act on the part of Borrower or Administrative Agent,
but only by an agreement in writing signed by the party against whom enforcement
of any modification, amendment, waiver, extension, change, discharge or
termination is sought.
Section 14.2    SUCCESSORS AND ASSIGNS. This Security Instrument will be binding
upon Borrower and will inure to the benefit of Borrower, Administrative Agent
and the Lenders and their respective successors and assigns forever.
Section 14.3    INAPPLICABLE PROVISIONS. If any term, covenant or condition of
the Loan Agreement, the Notes or this Security Instrument is held to be invalid,
illegal or unenforceable in any respect, the Loan Agreement, the Notes and this
Security Instrument will be construed without such provision.
Section 14.4    HEADINGS, ETC. The headings and captions of various Sections of
this Security Instrument are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.
Section 14.5    SUBROGATION. If any or all of the proceeds of the Loan have been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Administrative Agent
will be subrogated to all of the rights, claims, liens, titles, and interests
existing against the Property heretofore held by, or in favor of, the holder of
such indebtedness and such former rights, claims, liens, titles, and interests,
if any, are not waived but rather are continued in full force and effect in
favor of Administrative Agent, for the benefit of Administrative Agent and the
Lenders, and are merged with the lien and security interest created herein as
cumulative security for the repayment of the Obligations, the performance and
discharge of Borrower’s obligations hereunder, under the Loan Agreement, the
Notes and the other Loan Documents and the performance and discharge of the
Other Obligations.
Section 14.6    ENTIRE AGREEMENT. The Notes, the Loan Agreement, this Security
Instrument and the other Loan Documents constitute the entire understanding and
agreement among Borrower, the Lenders and Administrative Agent with respect to
the transactions arising in connection with the Obligations and supersede all
prior written or oral understandings and agreements among Borrower, the Lenders
and Administrative Agent with respect thereto. Borrower hereby acknowledges
that, except as incorporated in writing in the Notes, the Loan Agreement, this
Security Instrument and the other Loan Documents, there are not, and were not,
and no Persons are or were authorized by Administrative Agent or the Lenders to
make, any representations, understandings, stipulations, agreements or promises,
oral or written, with respect to the transaction which is the subject of the
Notes, the Loan Agreement, this Security Instrument and the other Loan
Documents.
Section 14.7    LIMITATION ON ADMINISTRATIVE AGENT’S RESPONSIBILITY. No
provision of this Security Instrument will operate to place any obligation or
liability for the control, care, management or repair of the Property upon
Administrative Agent or any Lender, nor will it operate to make Administrative
Agent or any Lender responsible or liable for any waste committed on the
Property by the tenants or any other Person, or for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of

SMRH:4842-8642-7337.7
-25-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



the Property resulting in loss or injury or death to any tenant, licensee,
employee or stranger. Nothing herein contained will be construed as constituting
Administrative Agent a “mortgagee in possession.”
Section 14.8    JOINT AND SEVERAL. If more than one Person has executed this
Security Instrument as “Borrower,” the representations, covenants, warranties
and obligations of all such Persons hereunder will be joint and several.
Section 14.9    ADMINISTRATIVE AGENT’S DISCRETION. Whenever, pursuant to this
Security Instrument or any of the other Loan Documents, Administrative Agent
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory or acceptable to Administrative Agent, or
Administrative Agent exercises any right to grant or withhold consent, or
Administrative Agent exercises its discretion in making any decision, the
decision of Administrative Agent will, except as is otherwise specifically
herein provided, be in the sole and absolute discretion of Administrative Agent
and will be final and conclusive.
Section 14.10    NO MERGER. So long as the Obligations owed to the Lenders
secured hereby remain unpaid and undischarged and unless Administrative Agent
otherwise consents in writing, the fee, leasehold, subleasehold and
sub-subleasehold estates in and to the Property will not merge but will always
remain separate and distinct, notwithstanding the union of estates (without
implying Borrower’s consent to such union) either in Borrower, Administrative
Agent, any tenant or any third party by purchase or otherwise. In the event this
Security Instrument is originally placed on a leasehold estate and Borrower
later obtains fee title to the Property, such fee title will be subject and
subordinate to this Security Instrument.
Section 14.11    LIMITED RECOURSE PROVISION. Except as to Guarantor as set forth
in the Guaranties, Administrative Agent and Lenders shall have no recourse
against, nor shall there be any personal liability to, the members of Borrower
(including the members of Borrower), or to any shareholders, members, partners,
beneficial interest holders or any other entity or person in the ownership
(directly or indirectly) of Borrower, including any such owners of Borrower
(except for Guarantor as provided in the Guaranties) with respect to the
obligations of Borrower and Guarantor under the Loan. For purposes of
clarification, in no event shall the above language limit, reduce or otherwise
affect Borrower’s liability or obligations under the Loan Documents, Guarantor’s
liability or obligations under the Guaranties or Administrative Agent’s right to
exercise any rights or remedies against any collateral securing the Loan.
Article 15 - STATE-SPECIFIC PROVISIONS
Section 15.1    PRINCIPLES OF CONSTRUCTION. In the event of any inconsistencies
between the terms and conditions of this Article 15 and the other terms and
conditions of this Security Instrument, the terms and conditions of this Article
15 will control and be binding.
Section 15.2    ASSESSMENTS AGAINST PROPERTY. Borrower will not, without the
prior written approval of Administrative Agent, which may be withheld for any
reason, consent to or allow the creation of any so-called special districts,
special improvement districts, benefit assessment districts or similar
districts, or any other body or entity of any type, or allow to occur any other
event, that would or might result in the imposition of any additional taxes,
assessments

SMRH:4842-8642-7337.7
-26-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



or other monetary obligations or burdens on the Property, and this provision
serves as RECORD NOTICE to any such district or districts or any governmental
entity under whose authority such district or districts exist or are being
formed that, should Borrower or any other person or entity include all or any
portion of the Property in such district or districts, whether formed or in the
process of formation, without first obtaining Administrative Agent’s express
written consent, the rights of Administrative Agent and the Lenders in the
Property pursuant to this Security Instrument or following any foreclosure of
this Security Instrument, and the rights of any person or entity to whom
Administrative Agent might transfer the Property following a foreclosure of this
Security Instrument, will be senior and superior to any taxes, charges, fees,
assessments or other impositions of any kind or nature whatsoever, or liens
(whether statutory, contractual or otherwise) levied or imposed, or to be levied
or imposed, upon the Property or any portion thereof as a result of inclusion of
the Property in such district or districts.
Section 15.3    COMPLIANCE WITH ILLINOIS MORTGAGE FORECLOSURE LAW. In the event
that any provision in this Security Instrument is inconsistent with any
provision of Illinois Mortgage Foreclosure Law (735 ILCS 5/15-1101 et seq.; as
amended or recodified from time to time, the “Act”), the provisions of the Act
will take precedence over the provisions of this Security Instrument, but will
not invalidate or render unenforceable any other provision of this Security
Instrument that can be construed in a manner consistent with the Act. In the
event any provision of the Act which is specifically referred to herein may be
repealed, Administrative Agent, and each Lender (if applicable), will have the
benefit of such provision as most recently existing prior to such repeal, as
though the same were incorporated herein by express reference. Furthermore, if
any provision of this Security Instrument grants to Administrative Agent and/or
any Lender (including Administrative Agent acting as a mortgagee-in-possession)
or a receiver appointed pursuant to the provisions of this Security Instrument
any powers, rights or remedies prior to, upon or following the occurrence, and
during the continuance, of an Event of Default that are more limited than the
powers, rights or remedies that would otherwise be vested in Administrative
Agent, any Lender or in such receiver under the Act in the absence of said
provision, Administrative Agent, any such Lender (if applicable) and such
receiver are vested with the powers, rights and remedies granted in the Act, to
the full extent permitted by law. Without limiting the generality of the
foregoing, all expenses incurred by Administrative Agent and/or any Lender which
are of the type referred to in Section 5/15-1510 or 5/15-1512 of the Act, as
amended or recodified from time to time, whether incurred before or after any
decree or judgment of foreclosure, and whether enumerated in this Security
Instrument, will be added to the indebtedness secured by this Security
Instrument or by the judgment of foreclosure.
Section 15.4    VARIABLE RATE. The Notes which this Security Instrument secures
are adjustable notes on which the interest rate may be adjusted from time to
time in accordance with the terms and provisions set forth in such Notes and the
Loan Agreement.
Section 15.5    REVOLVING CREDIT. This Security Instrument is given to secure a
revolving credit loan and shall secure not only existing indebtedness, but also
future advances, whether such advances are obligatory or to be made at the
option of Administrative Agent or Lenders, or otherwise, as are made within
twenty years from the date hereof, to the same extent as if such future advances
were made on the date hereof, although there may be no advance made at the time
of execution of this Security Instrument, and although there may be no
indebtedness outstanding at the time any advance is made. The lien of this
Security Instrument or deed of

SMRH:4842-8642-7337.7
-27-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



trust, as to third persons without actual notice thereof, shall be valid as to
all such indebtedness and future advances from the time this Security Instrument
is filed for record in the office of the Recorder of Deeds of the county where
the real property described herein is located. The total amount of indebtedness
that may be so secured may increase or decrease from time to time, but the total
unpaid balance so secured at any one time shall not exceed the maximum principal
amount of $750,000,000, plus interest thereon, and any disbursements made for
the payment of taxes, special assessments, or insurance on said real property,
with interest on such disbursements. This Security Instrument shall be valid and
have priority over all subsequent liens and encumbrances, including statutory
liens, except taxes and assessments levied on said real property.
Section 15.6    RECEIVER. In addition to any provision of this Security
Instrument authorizing Administrative Agent to take or be placed in possession
of the Property, or for the appointment of a receiver, Administrative Agent has
the right, in accordance with Sections 15-1701 and 15-1702 of the Act, as
amended or recodified from time to time, to be placed in the possession of the
Property or at its request to have a receiver appointed, and such receiver, or
Administrative Agent, if and when placed in possession, will have, in addition
to any other powers provided in this Security Instrument, all rights, powers,
immunities, and duties and provisions for in Sections 15-1701, 15-1702, 15-1703
and 15-1704 of the Act, as amended or recodified from time to time.
Section 15.7    USURY; NOT AGRICULTURAL OR RESIDENTIAL PROPERTY. Borrower
represents, warrants and covenants to Administrative Agent and the Lenders that
the proceeds of the obligations secured hereby will be used solely for business
purposes and in furtherance of the regular business affairs of Borrower, and the
entire principal obligations secured by this Security Instrument constitute (i)
a "business loan" for purposes of and as defined in 815 ILCS 205/4(1)(c), as
amended or recodified from time to time, and (ii) a "loan secured by a mortgage
on real estate" within the purview and operation of 815 ILCS 205/4(1)(l), as
amended or recodified from time to time. Borrower represents, warrants and
covenants to Administrative Agent and the Lenders that the Property does not
constitute agricultural real estate, as said term is defined in 735 ILCS
5/15-1201 of the Act, as amended or recodified from time to time, or residential
real estate as defined in 735 ILCS 15/1219 of the Act, as amended or recodified
from time to time.
Section 15.8    WAIVERS OF REINSTATEMENT, REDEMPTION, AND OTHER RIGHTS. In
addition to any other provision of this Security Instrument pertaining to
waivers, Borrower hereby voluntarily and knowingly waives any and all rights of
reinstatement and redemption, if any, under any order or decree of foreclosure
of this Security Instrument, on its own behalf and on behalf of each and every
person, it being the intent hereof that any and all such rights of reinstatement
and redemption of Borrower and of all other persons are and will be deemed to be
hereby waived to the full extent permitted by the provisions of 735 ILCS
5/15-1601 and 735 ILCS 5/15-1602 of the Act, as amended or recodified from time
to time, or other applicable law or replacement statutes. To the full extent
permitted by law, Borrower hereby voluntarily and knowingly waives, on its own
behalf and on behalf of each and every person, the benefits of all present and
future valuation, appraisement, homestead, exemption, stay, extension,
reinstatement or redemption, right to notice of election to accelerate the
Obligations, and moratorium laws under any applicable local, state or federal
law.

SMRH:4842-8642-7337.7
-28-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



Section 15.9    ILLINOIS COLLATERAL PROTECTION ACT. Unless Borrower provides
Administrative Agent with reasonable evidence of the insurance coverage required
by this Security Instrument and the Loan Agreement, Administrative Agent may
(upon no less than five (5) Business Days’ prior written notice to Borrower and
otherwise, subject to the terms of Section 3.3 above), purchase insurance at
Borrower’s expense to protect Administrative Agent’s and the Lenders’ interests
in the Property. This insurance may, but need not, protect Borrower’s interest.
The coverage that Administrative Agent purchases may not pay any claim that
Borrower makes or any claim that is made against Borrower in connection with the
Property. Borrower may later cancel any insurance purchased by Administrative
Agent, but only after providing Administrative Agent with reasonable evidence
that Borrower has obtained insurance as required by this Security Instrument and
the Loan Agreement. If Administrative Agent purchases insurance for the
Property, Borrower will be responsible for the costs of that insurance,
including interest and any other charges Administrative Agent may impose in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The cost of the insurance will be
added to the indebtedness secured hereby. The cost of the insurance may be more
than the cost of insurance Borrower may be able to obtain on its own. For
purposes of the Illinois Collateral Protection Act, 815 ILCS 180/1 et. seq., as
amended or recodified from time to time, Borrower hereby acknowledges notice of
Administrative Agent’s right to obtain such collateral protection insurance,
subject to the limitations set forth in this Security Instrument (including
Sections 3.3 and this Section 15.9).
Section 15.10    FIXTURE FILING. This Security Instrument also constitutes a
"fixture filing" for the purposes of 810 ILCS 5/9-502(b) and (c), as amended or
recodified from time to time, against all of the Property which is or is to
become fixtures. For such purposes, Borrower is the debtor, Administrative Agent
is the secured party, their respective addresses are set forth in the preamble
to this Security Instrument, and this Security Instrument may be filed in the
real estate records of the recorder of deeds of the county(ies) in Illinois in
which the Property is located.
Seciton 15.11    CONSTRUCTION MORTGAGE. This Security Instrument secures future
advances to be used for construction of improvements on the Land pursuant to the
Loan Agreement. Accordingly, this Security Instrument constitutes a
“construction mortgage” under 810 ILCS 5/9-334(h), as amended or recodified from
time to time.
Section 15.12    STATED MATURITY DATE. The Stated Maturity Date of the Loan is
November 2, 2023, as such maturity date may be extended pursuant to the Loan
Agreement.
Section 15.13    PROSSESSION OF THE PREMISES. To the maximum extent permitted by
applicable law, Borrower hereby releases and waives any and all rights to retain
possession of the Property after the occurrence and continuance of an Event of
Default and any and all rights of redemption from sale under any order or decree
of foreclosure, pursuant to rights therein granted, on behalf of Borrower, all
persons and entities interested in Borrower and each and every person (except
judgment creditors of Borrower) acquiring any interest in, or title to, the
Property subsequent to the date of this Security Instrument, and on behalf of
all other persons to the extent permitted by the provisions of 735 ILCS
5/15-1603, as amended.





SMRH:4842-8642-7337.7
-29-
Accenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



[NO FURTHER TEXT ON THIS PAGE]



SMRH:4842-8642-7337.7
-30-
Accenture Tower - Mortgage,0YWK-314211





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, THIS SECURITY INSTRUMENT has been executed by Borrower as of
the day and year first above written.
BORROWER:
KBSIII 500 WEST MADISON, LLC,
a Delaware limited liability company

By:KBSIII REIT ACQUISITION XI, LLC,
a Delaware limited liability company,
its sole memberBy:KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole memberBy:KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole memberBy:KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partnerBy:/s/ Charles J. Schreiber, Jr.Charles J. Schreiber, Jr.,
Chief Executive Officer

SMRH:4842-8642-7337.7
S-1
Accenture Tower - Mortgage,0YWK-314211





--------------------------------------------------------------------------------



ACKNOWLEDGMENT

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of California))
County of Orange
)



On October 20, 2020, before me, K. Godin, Notary Public,
a Notary Public, personally appeared Charles J. Shcreiber, Jr. who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the of State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal:
Signature /s/ K. Godin (Seal)












--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTION
Note: The phrase "vacated 18 foot alley" as used in these legal descriptions is
in reference to the 18 foot wide North-South alley lying in Block 50 which was
vacated by Ordinance recorded January 5, 1907 as Document No. 3974491.
Parcel 1:
The South 275.06 feet (measured perpendicularly) of the following described
property, all taken as a tract:
Block 50 and the vacated 18 foot alley in said Block 50 (except that part of
Block 50 and the vacated alley therein, lying in Madison Street as widened) in
the Original Town of Chicago in the Southwest 1/4 of Section 9, Township 39
North, Range 14 East of the Third Principal Meridian in Cook County, Illinois.
Parcel 2a:
That part of the following described property, all taken as a tract, lying below
a horizontal plane having an elevation of +23.00 feet Chicago City Datum and
lying North of the South 275.06 feet (measured perpendicularly) of said tract:
Block 50 and the vacated 18 foot alley in said Block 50 (except that part of
Block 50 and the vacated alley therein, lying in Madison Street as widened) in
the Original Town of Chicago in the Southwest 1/4 of Section 9, Township 39
North, Range 14 East of the Third Principal Meridian in Cook County, Illinois.
Parcel 2b:
Easement for the benefit of Parcels 1, 2a and 2c, as created by the Declaration
of Easements, Covenants, Conditions and Restrictions made by Chicago and
Northwestern Transportation Company, a Delaware corporation, and Chicago Title
and Trust Company as Trustee under Trust Agreement dated March 31, 1982 and
known as Trust Number 1079000, dated March 31, 1982 and recorded September 7,
1984 as Document No. 27245590, over the following described property:
That part of the following described property, all taken as a tract, lying above
a horizontal plane having an elevation of +23.00 feet Chicago City Datum, lying
below a horizontal plane having an elevation of +59.63 feet Chicago City Datum,
and lying North of the South 275.06 feet (measured perpendicularly) of said
tract:
Block 50 and the vacated 18 foot alley in said Block 50 (except that part of
Block 50 and the vacated alley therein, lying in Madison Street as widened) in
the Original Town of Chicago in the Southwest 1/4 of Section 9, Township 39
North, Range 14 East of the Third Principal Meridian in Cook County, Illinois,

SMRH:4842-8642-7337.7Exhibit AAccenture Tower - Mortgage,0YWK-314211




--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTION
(continued)


for the construction, maintenance, use, repair, replacement, renovation,
reconstruction and improvement with caissons, support posts, arches, columns or
other support devices; and for the installation and maintenance of utility
lines.
Parcel 2c:
That part of the following described property, all taken as a tract, lying above
a horizontal plane having an elevation of +59.63 feet Chicago City Datum and
lying North of the South 275.06 feet (measured perpendicularly) of said tract:
Block 50 and the vacated 18 foot alley in said Block 50 (except that part of
Block 50 and the vacated alley therein, lying in Madison Street as widened) in
the Original Town of Chicago in the Southwest 1/4 of Section 9, Township 39
North, Range 14 East of the Third Principal Meridian in Cook County, Illinois.
PIN Nos.:
17-09-342-002-0000
17-09-342-004-0000
17-09-342-005-0000
FOR REFERENCE PURPOSES ONLY, THE ABOVE DESCRIBED PROPERTY IS COMMONLY KNOWN AS:
500 West Madison Street
Chicago, Illinois 60661

SMRH:4842-8642-7337.72Accenture Tower - Mortgage,0YWK-314211


